UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                :
                                        :
       v.                               :    Criminal Action No.: 19-358 (RC)
                                        :
DEMONTRA HARRIS,                        :    Re Document No.: 60, 61, 62
                                        :
       Defendant.                       :
                                MEMORANDUM OPINION

DENYING DEFENDANT’S MOTION TO SUPPRESS STATEMENTS AND MOTIONS FOR DISCLOSURE

                          I. INTRODUCTION & BACKGROUND

       Defendant Demontra Harris is charged with unlawful possession of a firearm after a

previous felony conviction, assault with a dangerous weapon, and possession of a firearm during

a crime of violence. Superseding Indictment at 1–2, ECF No. 39. Mr. Harris was arrested on

October 24, 2019. Min. Entry (Oct. 24, 2019). After the arrest, a Washington D.C. Metropolitan

Police Department (“MPD”) detective and a Federal Bureau of Investigation (“FBI”) Special

Agent interviewed Mr. Harris for approximately one hour. See Govt Resp. Def.’s Mot. Suppress

Statements (“Govt Opp’n”) at 1, ECF No. 64; Def.’s Mot. Suppress Statements (“Def.’s Mot.”)

at 1–2, ECF No. 60. The interview was preserved on videotape, which the Court has reviewed.

See Govt Opp’n Exhibit A, ECF No. 64-1. After some general questions (mainly about his

employment and his probation), Mr. Harris was verbally advised of his Miranda rights, see Govt

Opp’n at 4; Def.’s Reply to Govt Resp. to Mot. Suppress (“Def.’s Reply”) at 4, he stated he

understood those rights, and he signed documentation waiving those rights. See generally

Interrogation Video, 11:50-19:15; see also Govt Supp. to Opp’n to Suppress Exhibit A (“Harris

Warning As To Your Rights”), ECF No.74-1.
       Mr. Harris now argues that during the interrogation the “relentless questioning placed

[him] in a position where his will was overborne.” Def.’s Mot. at 3. He also argues that his

waiver of his Miranda rights was involuntary and uninformed and that his statements were the

result of coercion. Def.’s Mot. at 2–3; Def.’s Reply at 3–8, ECF No. 65. As a result, Mr. Harris

now seeks to suppress the statements he made during the interrogation as violative of his rights

under the Due Process Clause and Miranda v. Arizona, 384 U.S. 436 (1966). See Def.’s Mot. at

1–4; Def.’s Reply at 3–8. He also contends that he is entitled to a suppression hearing to

determine whether his statements were voluntary. Def.’s Mot. at 4. The government opposes

this motion. See Govt Opp’n. 1

       Mr. Harris has also filed two motions for disclosure, one requesting disclosure of the

identities of confidential informants and the other requesting disclosure of “jailhouse

informants.” Def.’s Mot. Disclose Identities of Each Confidential Informant (“Def.’s Mot.

Disclose”), ECF No. 61; Def.’s Mot. Immediately Disclose Jailhouse Informants (“Def.’s Mot.

Jailhouse Informants”), ECF No. 62. The government opposes these motions. See Govt

Response Def.’s Mots. (“Govt Resp.”), ECF No. 70. For the reasons detailed below, Mr.

Harris’s Motion to Suppress Statements and Motions for Disclosure are denied.




       1
           As a threshold matter, the government points out that Mr. Harris’s motion was late filed
under the Court’s agreed upon briefing schedule. Govt Opp’n at 1 n.1. The Court originally
designated April 17, 2020 as the briefing deadline for all motions. See Min. Entry (Mar. 4,
2020). However, Mr. Harris’s current attorney did not enter his appearance until November 19,
2020, see Notice of Appearance, ECF No. 52, and the Court was notified of Mr. Harris’s intent
to file this suppression motion. See Min. Entry (Feb. 10, 2021). Accordingly, the Court will
excuse this delay.


                                                 2
                                          II. ANALYSIS

                         A. Voluntariness of Mr. Harris’s Statements

       “A confession is inadmissible as a matter of due process if under the totality of the

circumstances it was involuntarily obtained.” United States. v. Reed, 522 F.3d 354, 358–59

(D.C. Cir. 2008) (quoting United States v. Bradshaw, 935 F.2d 295, 299 (D.C. Cir. 1991)). The

totality of the circumstances approach requires a court to consider, among other factors, “the

defendant’s age and education, the length of detention, whether the defendant was advised of his

rights, and the nature of the questioning,” United States v. Murdock, 667 F.3d 1302, 1305–06

(D.C. Cir. 2012) (internal citations omitted). For a court to find a statement involuntary,

“coercive police activity is a necessary predicate.” Id. at 167. A showing of coercive police

activity requires “egregious facts,” United States v. Mohammed, 693 F.3d 192, 198 (D.C. Cir.

2012), that demonstrate intimidating police conduct sufficient to render a defendant’s will

“overborne and his capacity for self-determination critically impaired,” Schneckloth v.

Bustamonte, 412 U.S. 218, 225 (1973). However, the government still retains the burden of

establishing the voluntariness of a confession by a preponderance of evidence. Reed, 522 F.3d at

359.

       First, the Court should make clear that Mr. Harris does not confess during the

interrogation. The Court’s observation of the interrogation is that Mr. Harris denied culpability

and said very little else. The government has since clarified that it intends to introduce just four

statements from the interrogation, all of which are focused on Mr. Harris’s general whereabouts

and connection to the location where the firearm at issue was recovered. See generally March

26, 2021 Mot. Hr’g (“Hr’g Tr.”). Furthermore, all four statements were made subsequent to Mr.

Harris’s Miranda waiver. Id. The Court finds that the government meets its burden and agrees




                                                  3
with the government’s assertion that “the videotaped interview here provides no facts that could

result in a finding that the statements were involuntary.” Govt Opp’n at 3–4. The totality of the

circumstances show that Mr. Harris’s statements were voluntary and not the result of an

overborne will as he was read his rights under Miranda, he signed a document explicitly waiving

those rights, the questioning lasted only about one hour, it was conducted in a calm and

conversational fashion, and during questioning “[Mr. Harris] exhibited no signs or emotional or

physical distress” and was “responsive” to the officers’ questions. Govt Opp’n at 4; see

generally Interrogation Video, 11:50-19:15.

       Mr. Harris argues that his statements were the result of coercive police activity, but he

provides insufficient facts to support this assertion. He contends that “his will was overborne”

because the officers “suggest[ed] that he would be separated from his young children for many

years if he did not promptly confess.” Def.’s Reply at 5–8. This type of statement, without

more, does not approach the high threshold required for a finding of egregious police activity.

The interrogating officers’ comments about Mr. Harris’s children, while certainly an emotional

appeal, do not demonstrate evidence of improper coercion. Officers may discuss consequences

related to a defendant’s children if a defendant is arrested, jailed, or refuses to cooperate. See,

e.g., Janusiak v. Cooper, 937 F.3d 880, 891 (7th Cir. 2019) (“the police also can talk truthfully

about the likely consequences for children”); United States v. Ponce Munoz, 150 F. Supp. 2d

1125, 1135 (D. Kan. 2001) (“merely exhorting the defendant to start telling the truth” by

“informing [them] . . . that other arrangements would have to be made for the care of

[defendant’s] child” does not constitute coercion); cf. Lynumn v. Illinois, 372 U.S. 528, 530–34

(1963) (finding statements by police rose to level of coercion when police threatened removal of

state aid to defendant’s children while defendant was “encircled in her apartment by three police




                                                  4
officers and a twice convicted felon who had purportedly ‘set her up.’”). The Court concludes

that based on its review of the video that the officers’ references to Mr. Harris’s children was not

intended as a threat, but rather a practical discussion about the realities of the federal charges Mr.

Harris faces. 2

        Furthermore, a review of the interview shows a calm conversation between Mr. Harris

and the officers, during which he readily answered questions, and at no point provided any

indication that he was fearful or under duress. See Mohammed, 693 F.3d at 198 (finding no

egregious activity present based on defendant’s comfort and eagerness to answer questions

despite an agent lying to the defendant about a positive heroin test and possibly handcuffing the

defendant); see also United States v. Hughes, 640 F.3d 428, 438 (1st Cir. 2011) (finding that

where “[t]he tone of the interview was cordial, its length was reasonable, and the defendant was

not deprived of any essentials” a defendant’s statements were not involuntary). Perhaps Mr.

Harris’s calm demeanor is due to the fact that, as he indicated at the beginning of the

interrogation, he had previously been through such a custodial interrogation before, possibly

even in the same room. See generally Interrogation Video, 16:00-16:20. Because the videotaped

questioning shows no coercive action by the MPD detective and FBI Special Agent, the Court

finds that Mr. Harris’s statements were voluntary.


        2
          Mr. Harris also argued in his motion (though did not raise this argument before the
Court at the motions hearing) that the Court should find coercion based on the fact that he was
interrogated for roughly one hour in “a small windowless room,” Def.’s Reply at 5–8. This
argument fares no better. A lack of coercion has been found in interrogation conditions far more
physically uncomfortable than a small, windowless room. See e.g., Berghuis v. Thompkins, 560
U.S. 370, 386–87 (2010) (finding “no evidence” of coercion when police questioned Defendant
in a straight-backed chair for three hours); United States v. Yunis, 859 F.2d 953, 966 (D.C. Cir.
1988) (finding that absent other evidence of coercion, Defendant’s seasickness and interrogation
in an overheated room did not render a confession involuntary). In light of this precedent, the
Court concludes that Mr. Harris’s interview environment falls short of what is required to
demonstrate coercive police action.


                                                  5
                   B. Informed and Voluntary Waiver of Miranda Rights

       Mr. Harris argues next that his waiver of Miranda rights was involuntary and

uninformed. See Def.’s Reply at 7–8. To overcome a motion to suppress, the government must

prove by a preponderance of evidence that a defendant’s waiver of Miranda rights was

voluntary, knowing, and intelligent. See Colorado v. Connelly, 479 U.S. 157, 168 (1986). The

government meets this burden here.

       A waiver of Miranda rights is voluntary if it was “the product of a free and deliberate

choice rather than intimidation, coercion, or deception.” Moran v. Burbine, 475 U.S. 412, 421

(1986). 3 A waiver of Miranda rights is not “invalid whenever the defendant feels compelled to

waive his rights by reason of any compulsion,” Connelly, 479 U.S. at 170 (emphasis added), but

instead only when the compulsion “flow[s] from the police,” id.; see also Moran, 475 U.S. at

421 (finding waiver voluntary where the “record [wa]s devoid of any suggestion that police

resorted to physical or psychological pressure to elicit the statements”). As established above

and as clearly set forth in the interrogation video, the government has demonstrated by a

preponderance of the evidence that the interrogating officers did not engage in coercive activity.

Thus, the Court finds Mr. Harris’s Miranda waiver voluntary.

       A waiver is knowing and intelligent if it is “made with a full awareness of both the nature

of the right being abandoned and the consequences of the decision to abandon it.” Moran, 475

U.S. at 421. However, “[t]he Constitution does not require that a criminal suspect know and

understand every possible consequence of a waiver of the Fifth Amendment privilege.”

Colorado v. Spring, 479 U.S. 564, 574 (1987). Mr. Harris contends that his waiver of Miranda




       3
         The voluntariness inquiry in the Miranda rights waiver context mirrors the same due
process inquiry the Court has already engaged in above. Connelly, 479 U.S. at 170–71.


                                                 6
rights was neither knowing nor intelligent because he was not given an opportunity to read a

hard-copy version of the Miranda warnings. See Def.’s Reply at 7. This argument is without

merit. Oral presentation of Miranda rights, as Mr. Harris concedes occurred here, is sufficient to

impart to a defendant the knowledge to make an intelligent waiver. See U.S. v. Durham, 556 F.

Supp. 2d 141, 151–52 (N.D.N.Y. 2008) (finding Miranda warning sufficient when officer read

rights to defendant without providing written copy); Porfilio v. Hubbard, 11 Fed. App’x. 973,

974–75 (9th Cir. 2011) (“[T]he law does not require a police officer to use a waiver form or to

ask explicitly whether the defendant intends to waive his rights.”). Moreover, he was given a

written copy of his rights and signed that document before answering questions pertaining to

those rights - including specifically stating on the record that he understood those rights. See

Harris Warning As To Your Rights (indicating that Mr. Harris initialed and checked “yes” to the

questions, “[h]ave you read or had read to you the warning as to your rights?” and “[d]o you

understand these rights?”). To the extent that he did not read the written rights that were set

before him, it is only because he chose not to do so. See Interrogation Video, 15:55-19:15.

       Mr. Harris also notes that he “twice hesitated” before waiving his rights. Def.’s Reply at

7. But the video makes clear that he decided to go forward with the clear understanding that he

could discontinue the questioning whenever he chose. See Interrogation Video, 15:55-19:15.

Without additional circumstances suggesting that defendant failed to understand the provided

Miranda warning, the slight hesitation exhibited here is insufficient to render his waiver invalid.

See Berghuis, 560 U.S. 370 at 381 (requiring “unambiguous invocation of Miranda rights”);

Yunis, 859 F.2d 953 (finding waiver valid despite gap of nine minutes between police initiation

of questioning and Defendant’s Miranda waiver).




                                                 7
        Mr. Harris raises no other facts to suggest that he did not understand “the nature of the

right being abandoned and the consequences of the decision to abandon it.” Moran, 475 U.S. at

421. Indeed, he concedes that the interrogating officers read him his Miranda rights, and that he

subsequently waived his rights orally and responded to questioning. Def.’s Reply at 7. “An

express . . . oral statement of waiver of the right to remain silent or of the right to counsel,” as

occurred in this case, “is usually strong proof of the validity of that waiver.” North Carolina v.

Butler, 441 U.S. 369, 373 (1979). In addition, Mr. Harris’s response to questioning itself

constitutes a waiver. See Berghuis, 560 U.S. at 384–86 (finding “implicit waiver” of Miranda

rights when the defendant responded to questioning without a lawyer present after being read his

rights); Mitchell v. U.S., 434 F.2d 483, 487–88 (D.C. Cir. 1970) (“That appellant did speak when

he knew he was not required to do so . . . is a factor to be considered.”). Accordingly, the Court

declines to suppress the statements Mr. Harris made during this interrogation.

                    C. Availability of an Evidentiary Suppression Hearing

        Mr. Harris has requested an evidentiary suppression hearing to determine whether his

statements were voluntary and informed. Def.’s Mot. at 4. Suppression hearings, however, are

only required where the question of whether to suppress evidence hinges on the resolution of a

disputed material fact. United States v. Law, 528 F.3d 888, 904 (D.C. Cir. 2008) (“[T]he right to

an evidentiary hearing . . . turns on whether the district court needed to resolve any disputes of

material fact to decide [defendant’s] suppression motion.”). The Court concludes based on the

evidence before it—including a complete videotape of the interrogation in question—that Mr.

Harris has not alleged any egregious activity on the part of the interviewing officers sufficient to

warrant further review into whether his statements were in fact voluntary, and that Mr. Harris has




                                                   8
not raised any facts suggesting that his waiver was uninformed. Accordingly, Mr. Harris’s

request for an evidentiary suppression hearing to be held prior to trial is denied.

                                    D. Motions for Disclosure

                                    1. Confidential Informants

       Mr. Harris argues that “a review of the materials . . . reveals that an important source of

information used by law enforcement in gathering information may have been derived from

confidential informants.” Def.’s Mot. Disclose at 1. The government, however, states that no

such confidential informants exist. Instead, the government asserts that there were four

witnesses who identified Mr. Harris “in a video of the July 24, 2019, shooting,” Govt Resp. at 2,

and that they have already disclosed the names of all but one of those witnesses, id.

Furthermore, the Government has since confirmed that the remaining witness name will be

disclosed today. See Hr’g Tr. Consequently, given that this issue appears to have already been

resolved between the parties, Mr. Harris’s request is denied.

                                      2. Jailhouse Informants

       Mr. Harris further requests disclosure of “government . . . sponsored or monitored

contacts with the defendant.” Def.’s Mot. Jailhouse Informants at 2. Because the government

“is unaware of what ‘potential informants’ the defendant may be referring to and is not in

possession of any information that would be responsive to such a request,” Govt Resp. at 4, this

request will also be denied.




                                                  9
                                   III. CONCLUSION

      For the foregoing reasons, Mr. Harris’s Motion to Suppress Statements (ECF No. 60) and

Motions to Disclose (ECF No. 61 & 62) are DENIED. An order consistent with this

Memorandum Opinion is separately and contemporaneously issued.


Dated: March 26, 2021                                        RUDOLPH CONTRERAS
                                                             United States District Judge




                                            10